Title: To John Adams from George Blake, 29 April 1819
From: Blake, George
To: Adams, John


				
					Dear Sir
					Boston 29. April 1819
				
				Two Young Gentlemen, fellow Students at Princeton University, the One, Mr S. Clay of Kentucky, a near relative of Mr. Speaker Clay; and the other, Mr. Lee a member of a highly respectable family of Virginia, being here on their first visit to the Eastern States, & having expressed to me their desire of paying their respects to you before their return, I have taken the liberty to offer them this line of introduction; which I pray you to excuse; And Accept renewed Assurances of the exalted Esteem & respect, with which / I have the honor to be Yr. Mo. Obed St. 
				
					Geo: Blake
				
				
			